DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, Claims 9-29 with traverse in the telephonic Restriction and Election on July 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huy-Tram Nguyen whose telephone number is 571-270-3167.  The examiner can normally be reached on M - F: 7:30 AM - 5:00 PM (Alternated Friday off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 should read “… a heating element positioned in the housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen et al. (US Patent No. 4,042,374).
Regarding Claim 29, Rasmussen et al. reference discloses a system for producing metallic core-shell particles, comprising: 
a housing means for receiving and holding a molten metal input, a carrier fluid, and one or more reagents (Column 1, Line 40-Column 2, Line 39 and Column 4, Example 1- 2 g of pure tin, 0.1 g of terephthalic acid and 5cc silicon oil); and 
a shearing means for shearing the molten metal input within the housing means into particles of an effective size so that a shell created on a surface of the particles via reaction with the one or more reagents prevents a core of the particles from solidifying when the particles are cooled to a temperature below a freezing temperature of the molten metal input (Column 4, Example 1 – heating the ingredients in the tube to temperature above the melting point of tin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 10, 17, 18, 24, 25, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (US Patent No. 4,042,374).
Regarding Claim 9, Rasmussen et al. reference discloses a system for producing metallic core-shell particles, comprising: 
a housing having a cylindrical shape (Pyrex tube) with top and bottom (Figure 2, numeral 30 and Column 4, Example 1); 
the housing forming a hollow interior (Figure 2, numeral 30); 
wherein the hollow interior is configured to receive a molten metal input, a carrier fluid, and one or more reagents (Column 1, Line 40-Column 2, Line 39 and Column 4, Example 1- 2 g of pure tin, 0.1 g of terephthalic acid and 5cc silicon oil); 
a shearing assembly positioned within the hollow interior of the housing (Figure 2, numeral 38 and Column 4, Example 1); 
wherein the shearing assembly is configured to, when the molten metal input, the carrier fluid, and the one or more reagents are held within the hollow interior and sealed within the housing, shear the molten metal input into particles of an effective size so that a shell created on a surface of the particles via reaction with the one or more reagents prevents a core of the particles from solidifying when the particles are cooled to a temperature below a freezing temperature of the molten metal input (Column 4, Example 1 – heating the ingredients in the tube to temperature above the melting point of tin).
However, Rasmussen et al. does not disclose that the housing having a front, a back and opposing sides. It would have been an obvious matter of design choice to have the rectangular housing or a cylindrical housing, since applicant has not disclosed that the rectangular housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with cylindrical housing.
Regarding Claim 10, Rasmussen et al. reference discloses the system of claim 9, wherein the shearing assembly includes: 
a shaft positioned within the hollow interior of the housing (Figure 2, numeral 42); 
one or more impellers connected to the shaft (Figure 2, numeral 38); 
wherein, when the shaft and the one or more impellers are rotated, the molten metal input is sheared by the one or more impellers (Column 4, Example 1).
Regarding Claim 17, Rasmussen et al. reference discloses the system of claim 9, wherein the housing is formed of a corrosive resistant material (Column 4, Example 1 – Pyrex tube – corrosive resistant material).
Regarding Claim 18, Rasmussen et al. reference discloses the system of claim 9 except for the shearing assembly is formed of a corrosive resistant material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the corrosive resistant material for the shearing assembly since it was known in the art that to use the corrosive resistant material for material/structure for corrosion reactor. Also, the housing of the system of Rasmussen et al. is formed of a corrosive resistant material; therefore, the shearing assembly within the housing should also is formed of a corrosive resistant material.
Regarding Claim 24, Rasmussen et al. reference discloses the system of claim 9, further comprising: 
a set of holes in the housing and a set of heating elements positioned in the set of holes (Figure 2, numeral 34).
Regarding Claim 25, Rasmussen et al. reference discloses the system of claim 9, further comprising: a heating element positioned in the housing (Figure 2, numeral 34).
Regarding Claim 26, Rasmussen et al. reference discloses the system of claim 9, further comprising a motor operably connected to the shearing assembly (Figure 2, M – motor).
Regarding Claim 27, Rasmussen et al. reference discloses the system of claim 9, further comprising: 
a heating regulation system operatively connected to the housing (Figure 2, numeral 34); 
a motor operably connected to the shearing assembly (Figure 2, M); 
a control circuit communicatively connected to the heating regulation system and the motor and wherein the control circuit is configured to control temperature in the hollow interior of the housing and control rotation speed of the motor while processing the molten metal input, a carrier fluid, and one or more reagents to produce the metallic core-shell particles (Figure 2, VARIAC and Column 3, Lines 1-8, 26-37 – same as claimed control circuit).
Allowable Subject Matter
Claims 11-16, 19-23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 11, Rasmussen et al. reference discloses the system of claim 9 except for a stator positioned within the hollow interior of the housing. Bisaiji et al. (US Patent No. 9,026,007 B2) reference discloses a stator positioned within the hollow interior of the housing (Column 8, Iines 29-33 - In the screw pump 131, a rotational driving force from a driving motor (not shown) transmits to the gear 136. The gear 136 rotatably drives the rotor 135 inside of the stator 132 In a predetermined direction to generate a suctioning force to the Suction port 133 ...). However, there is no motivation/suggestion to modify/combine the above teachings to come up with the claimed stator.
Regarding Claim 12, Rasmussen et al. reference discloses the system of claim 9 except for a stator positioned within the hollow interior of the housing and wherein the housing includes an opening in each of the opposing sides; wherein the shaft is connected to the housing by a bearing assembly positioned in the opening in each of the opposing sides. Bisaiji et al. (US Patent No. 9,026,007 B2) reference discloses a stator positioned within the hollow interior of the housing (col 8, In 29-33 -in the screw pump 131, a rotational driving force from a driving motor (not shown) transmitter the-gear 136. The gear 136 rotatably·drives-the rotor 135 inside of the stator 132 in-a predetermined direction to generate a suctioning force to the Suction port 133 ... ), shaft is connected to the housing by a bearing assembly (col 8, In 22-25 ... The rotor 135 is tumably fitted and inserted into the stator 132. The rotor 135 has one end coupled to the gear 136 via the universal joint 134, which is rotatably supported by a shaft bearing 42 ... ) positioned in the opening in each of the opposite sides (Figure 2 wherein the shaft 134/135 Is through both ends). However, there is no motivation/suggestion to modify/combine the above teachings to come up with the claimed stator and the bearing assembly positioned in the opening in each of the opposing sides.
Regarding Claim 13, Rasmussen et al. reference discloses the system of claim 9 except for a stator positioned within the hollow interior of the housing; wherein the housing includes an opening in each of the opposing sides; wherein the shaft is connected to the housing by a bearing assembly positioned in the opening in each of the opposing sides; wherein the bearing assembly seals the opening while facilitating rotation of the shaft. Bisaiji et al. (US Patent No. 9,026,007 B2) reference discloses a stator positioned within the hollow interior of the housing (col 8, In 29-33 -in the screw pump 131, a rotational driving force from a driving motor (not shown) transmitstor the-gear 136. The gear 136 rotatably·drives-the rotor 135 inside of the stator 132 in-a predetermined direction to generate a suctioning force to the Suction port 133 ... ), shaft is connected to the housing by a bearing assembly (col 8, In 22-25 ... The rotor 135 is tumably fitted and inserted into the stator 132. The rotor 135 has one end coupled to the gear 136 via the universal joint 134, which is rotatably supported by a shaft bearing 42 ... ) positioned in the opening in each of the opposite sides (Figure 2 wherein the shaft 134/135 Is through both ends). However, there is no motivation/suggestion to modify/combine the above teachings to come up with the claimed stator, the bearing assembly positioned in the opening in each of the opposing sides and the seal.
Regarding Claim 14, Rasmussen et al. reference discloses the system of claim 9 except for a stator positioned within the hollow interior of the housing; wherein, when the shaft and the one or more impellers are rotated, the molten metal input is sheared by the one or more impellers; wherein the housing includes an opening in each of the opposing sides; wherein the shaft is connected to the housing by a bearing assembly positioned in the opening in each of the opposing sides; wherein the bearing assembly seals the opening while facilitating rotation of the shaft; wherein the respective bearing assembly includes: a seal centering member operatively connected to the housing; a seal positioned within the seal centering member; a positioning brace member operatively connected to the seal centering member; a bearing centering lid operatively connected to the positioning brace member; wherein the seal is held between the seal centering member and bearing centering lid; a bearing positioned in a center opening of the bearing centering lid; wherein the shaft extends through the seal and bearing; a nub positioned on an exterior side of the bearing and threaded onto the shaft. Bisaiji et al. (US Patent No. 9,026,007 B2) reference discloses a stator positioned within the hollow interior of the housing (col 8, In 29-33 -in the screw pump 131, a rotational driving force from a driving motor (not shown) transmitstor the-gear 136. The gear 136 rotatably·drives-the rotor 135 inside of the stator 132 in-a predetermined direction to generate a suctioning force to the Suction port 133 ... ), shaft is connected to the housing by a bearing assembly (col 8, In 22-25 ... The rotor 135 is tumably fitted and inserted into the stator 132. The rotor 135 has one end coupled to the gear 136 via the universal joint 134, which is rotatably supported by a shaft bearing 42 ... ) positioned in the opening in each of the opposite sides (Figure 2 wherein the shaft 134/135 Is through both ends). However, there is no motivation/suggestion to modify/combine the above teachings to come up with the claimed stator, the bearing assembly positioned in the opening in each of the opposing sides, the seal centering member, the seal, the positioning brace member, the bearing centering lid, the nub, the bearing centering lid.
Regarding Claim 15, Rasmussen et al. reference discloses the system of claim 9 except for a stator positioned within the hollow interior of the housing; wherein, when the shaft and the one or more impellers are rotated, the molten metal input is sheared by the one or more impellers; wherein the housing includes an opening in each of the opposing sides; wherein the shaft is connected to the housing by a bearing assembly positioned in the opening in each of the opposing sides; wherein the bearing assembly seals the opening while facilitating rotation of the shaft; wherein the bearing assembly includes a gas seal. Bisaiji et al. (US Patent No. 9,026,007 B2) reference discloses a stator positioned within the hollow interior of the housing (col 8, In 29-33 -in the screw pump 131, a rotational driving force from a driving motor (not shown) transmitstor the-gear 136. The gear 136 rotatably·drives-the rotor 135 inside of the stator 132 in-a predetermined direction to generate a suctioning force to the Suction port 133 ... ), shaft is connected to the housing by a bearing assembly (col 8, In 22-25 ... The rotor 135 is tumably fitted and inserted into the stator 132. The rotor 135 has one end coupled to the gear 136 via the universal joint 134, which is rotatably supported by a shaft bearing 42 ... ) positioned in the opening in each of the opposite sides (Figure 2 wherein the shaft 134/135 Is through both ends). However, there is no motivation/suggestion to modify/combine the above teachings to come up with the claimed stator, the bearing assembly positioned in the opening in each of the opposing sides, and the gas seal.
Regarding Claim 16, Rasmussen et al. reference discloses the system of claim 9 except for a stator positioned within the hollow interior of the housing; wherein, when the shaft and the one or more impellers are rotated, the molten metal input is sheared by the one or more impellers; wherein the housing includes an opening in each of the opposing sides; wherein the shaft is connected to the housing by a bearing assembly positioned in the opening in each of the opposing sides; wherein the bearing assembly seals the opening while facilitating rotation of the shaft; wherein the bearing assembly includes a gas bearing. Bisaiji et al. (US Patent No. 9,026,007 B2) reference discloses a stator positioned within the hollow interior of the housing (col 8, In 29-33 -in the screw pump 131, a rotational driving force from a driving motor (not shown) transmitstor the-gear 136. The gear 136 rotatably·drives-the rotor 135 inside of the stator 132 in-a predetermined direction to generate a suctioning force to the Suction port 133 ... ), shaft is connected to the housing by a bearing assembly (col 8, In 22-25 ... The rotor 135 is tumably fitted and inserted into the stator 132. The rotor 135 has one end coupled to the gear 136 via the universal joint 134, which is rotatably supported by a shaft bearing 42 ... ) positioned in the opening in each of the opposite sides (Figure 2 wherein the shaft 134/135 Is through both ends). However, there is no motivation/suggestion to modify/combine the above teachings to come up with the claimed stator, the gas bearing and the bearing assembly positioned in the opening in each of the opposing sides.
Regarding Claim 19, Rasmussen et al. reference discloses the system of claim 9 except for a second opening in the bottom of the housing; a lower door assembly connected to the housing; the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed. Toll et al. (WO 2011/092509 A2)  reference discloses a system comprising: a first opening in the top of the housing (Figure 4 wherein 16 is the covering of the top); an upper door assembly connected to the housing; the upper door assembly configured to provide access to the hollow interior through the first opening when open and cover and seal the first opening when closed (Figure 4 wherein 16 is attached to 268 which is the hinge sleeve and is closed and can open as in Figure 5); a second opening in the bottom of the housing; a lower door assembly connected to the housing (Figure 4 wherein 14 is the door on the bottom that opens); the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed (Figure 4 wherein 14 is attached to 248 which is the hinge sleeve and is closed and can open as in Figure 6). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed upper door assembly, second opening in the bottom of the housing and the lower door assembly.
Regarding Claim 20, Rasmussen et al. reference discloses the system of claim 9 except for a second opening in the bottom of the housing; a lower door assembly connected to the housing; the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed; wherein the upper door assembly includes: a door; the door configured to cover and seal the first opening when the door is moved to a closed position and uncover the first opening when the door is moved to an open position; hinge members; the hinge members connected to the door and the top of the housing and configured to permit hinged movement of the door between the open position and the closed position; a seal; the seal positioned between the door and the top of the housing and configured to provide a seal between the door and the top of the housing when the door is moved to the closed position; a latch mechanism; the latch mechanism configured to hold the door in the closed position when latched and release door from the closed position when unlatched. Toll et al. (WO 2011/092509 A2)  reference discloses a system comprising: a first opening in the top of the housing (Figure 4 wherein 16 is the covering of the top); an upper door assembly connected to the housing; the upper door assembly configured to provide access to the hollow interior through the first opening when open and cover and seal the first opening when closed (Figure 4 wherein 16 is attached to 268 which is the hinge sleeve and is closed and can open as in Figure 5); a second opening in the bottom of the housing; a lower door assembly connected to the housing (Figure 4 wherein 14 is the door on the bottom that opens); the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed (Figure 4 wherein 14 is attached to 248 which is the hinge sleeve and is closed and can open as in Figure 6). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed upper door assembly, second opening in the bottom of the housing and the lower door assembly, the door, hinge member, seal, and latch mechanism.
Regarding Claim 21, Rasmussen et al. reference discloses the system of claim 9 except for a second opening in the bottom of the housing; a lower door assembly connected to the housing; the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed; the lower door assembly includes: a door, the door configured to cover and seal the second opening when the door is raised to a closed position and uncover the second opening when the door is lowered to an open position; a latch assembly; the latch assembly connected to the housing and configured to facilitate latching and unlatching of door to and from the closed position and raising and lowing of door between the closed position to the open position. Toll et al. (WO 2011/092509 A2)  reference discloses a system comprising: a first opening in the top of the housing (Figure 4 wherein 16 is the covering of the top); an upper door assembly connected to the housing; the upper door assembly configured to provide access to the hollow interior through the first opening when open and cover and seal the first opening when closed (Figure 4 wherein 16 is attached to 268 which is the hinge sleeve and is closed and can open as in Figure 5); a second opening in the bottom of the housing; a lower door assembly connected to the housing (Figure 4 wherein 14 is the door on the bottom that opens); the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed (Figure 4 wherein 14 is attached to 248 which is the hinge sleeve and is closed and can open as in Figure 6). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed upper door assembly, second opening in the bottom of the housing and the lower door assembly, the door, and latch assembly.
Regarding Claim 22, Rasmussen et al. reference discloses the system of claim 9 except for a second opening in the bottom of the housing; a lower door assembly connected to the housing; the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed; wherein the lower door assembly includes: a door; the door configured to cover and seal the second opening when the door is raised to a closed position and uncover the second opening when the door is lowered to an open position; a latch assembly; the latch assembly connected to the housing and configured to facilitate latching and unlatching of door to and from the closed position and raising and lowing of door between the closed position to the open position; wherein the door includes a plug positioned and configured to be inserted into and mate with the second opening when door is raised to the closed position, thereby plugging the second opening; wherein the door includes a seal positioned around the plug and configured to provide a seal between the door and the housing when the door is raised to the closed position wherein the door includes a set of drain holes positioned around the plug. Toll et al. (WO 2011/092509 A2)  reference discloses a system comprising: a first opening in the top of the housing (Figure 4 wherein 16 is the covering of the top); an upper door assembly connected to the housing; the upper door assembly configured to provide access to the hollow interior through the first opening when open and cover and seal the first opening when closed (Figure 4 wherein 16 is attached to 268 which is the hinge sleeve and is closed and can open as in Figure 5); a second opening in the bottom of the housing; a lower door assembly connected to the housing (Figure 4 wherein 14 is the door on the bottom that opens); the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed (Figure 4 wherein 14 is attached to 248 which is the hinge sleeve and is closed and can open as in Figure 6). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed upper door assembly, second opening in the bottom of the housing and the lower door assembly, latch assembly, plug, a seal positioned around the plug, a set of drain holes positioned around the plug.
Regarding Claim 23, Rasmussen et al. reference discloses the system of claim 9 except for a second opening in the bottom of the housing; a lower door assembly connected to the housing; the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed; wherein the lower door assembly includes: a door; the door configured to cover and seal the second opening when the door is raised to a closed position and uncover the second opening when the door is lowered to an open position; a latch assembly; the latch assembly connected to the housing and configured to facilitate latching and unlatching of the door to and from the closed position and raising and lowing of door between the closed position to the open position; wherein the latch assembly includes mounting blocks, latch mechanisms, and slide assemblies; wherein the mounting blocks are configured to facilitate attachment of the latch mechanisms and the slide assemblies to housing; wherein the latch mechanism is configured to hold the door in the closed position when latched and release door from the closed position when unlatched; wherein the slide assemblies are configured to provide a sliding connection between the door and the housing that permits the door to slide between the open position and the closed position. Toll et al. (WO 2011/092509 A2)  reference discloses a system comprising: a first opening in the top of the housing (Figure 4 wherein 16 is the covering of the top); an upper door assembly connected to the housing; the upper door assembly configured to provide access to the hollow interior through the first opening when open and cover and seal the first opening when closed (Figure 4 wherein 16 is attached to 268 which is the hinge sleeve and is closed and can open as in Figure 5); a second opening in the bottom of the housing; a lower door assembly connected to the housing (Figure 4 wherein 14 is the door on the bottom that opens); the lower door assembly configured to provide access to the hollow interior through the second opening when open and cover and seal the second opening when closed (Figure 4 wherein 14 is attached to 248 which is the hinge sleeve and is closed and can open as in Figure 6). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed upper door assembly, second opening in the bottom of the housing and the lower door assembly, latch assembly, mounting blocks, latch mechanisms, and slice assemblies.
Regarding Claim 28, Rasmussen et al. reference discloses the system of claim 9, further comprising: a second tank configured to hold the one or more reagents before transferring the one or more reagents into the hollow interior of the housing; a transfer mechanism connected to second tank, the housing; the transfer mechanism configured to transfer contents of the second tank to the housing (Figure 2, numeral 52 and Column 4, Example 1). However, a first tank configured to hold and heat the molten metal input and the carrier fluid before transferring the molten metal input and carrier fluid into the hollow interior of the housing. Toll et al. (WO 2011/092509 A2) reference discloses a second tank configured to hold the one or more reagents before transferring the one or more reagents into the hollow interior of the housing; a transfer mechanism connected to the first tank, second tank, the housing (Figure 1 wherein the cold water tank is 66 and fed to tanks 12 and 10 which are both housings); the transfer mechanism configured to transfer contents of the first tank and the second tank to the housing (Figure 1 wherein could water from 66 can be pumped to both 10 and 12 and 30 can also be
pumped to 10 and 12). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed first tank since the molten metal and the carrier fluid being heated inside the reactor (Rasmussen et al. – Column 4, Example 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774